DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are rejected.


Specification
The disclosure is objected to because of the following informalities:
The specification uses the term “circumstance” throughout the disclosure.  It appears that the correct term is --circumference--.
  
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: “though” in line 11 should be replaced with --through--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: The limitation “an outer circumstance” in lines 6-7 is not clear.  Did applicant intended to say --an outer circumference--?.  
	Claim 2: The limitation “an outer circumstance” in line 2 is not clear.  
	Claim 3: The limitation “the outer circumstance” in line 1 is not clear.  
	Claim 9: The limitation “an opening of an end of the diversion tube close to the first outlet constitutes the first inlet” in lines 2-3 is confusing because according to applicant’s specification, the diversion tube is element 700, the first inlet is element 110 and the first outlet is element 120, as shown in Fig. 1 of applicant’s drawings.  There is no opening of the diversion tube 700 close to the first outlet 120, as shown in Fig. 1.  It is not clear what applicant intends to claim.  It appears that the opening of the diversion tube is close to the first inlet and not to the first outlet, and for examination purposes this is the interpretation considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruneel (US 2018/0135327).
	With respect to claim 1, Bruneel discloses a cleaner 11, as shown in Fig. 1A, having: a housing 12, 13, as shown in Fig. 1A; and a filter mechanism 29, as shown in Fig. 1A; wherein one end of the housing 12, 13, is provided with a first inlet 15, and the other end of the housing 12, 13, is provided with a first outlet 18, as shown in Fig. 9 (see paragraph 0106, water is expelled from slot 18 to an exterior of the cleaner 11); and the filter mechanism 29 is arranged in the housing 12, 13, as shown in Fig. 1A; a first end and/or an outer circumstance of the filter mechanism 29 is provided with a second inlet, said inlet being the interior of element 29, and a second end of the filter mechanism 29 is provided with a second outlet, said second outlet being the spaces between elements 35, as shown in Fig. 2; sewage to be treated flows into the housing 12, 13, through the first inlet 15 and flows toward the filter mechanism 29 to be filtered to obtain a clean water (see paragraph 0106); the clean water flows into the filter mechanism 29 through the second inlet, and then passes through the second outlet and the first outlet 18 in sequence to flow out of the housing 12, 13 (see paragraph 0106); the first end of the filter mechanism 29 is an end close to the first inlet 15, as shown in Fig. 2, and the second end of the filter mechanism 29 is an end close to the first outlet 18, as shown in Fig. 3.

	With respect to claim 2, Bruneel discloses wherein the filter mechanism 29 comprises a support cylinder 31, 32, 34a, and a filter cartridge 37, as shown in Fig. 1A; a first end and/or an outer circumstance of the support cylinder 31, 32, 34a, is provided with the second inlet, as shown in Fig. 1A, and a second end of the support cylinder 31, 32, 34a, is provided with the second outlet, as shown in Fig. 1A; the filter cartridge 37 is arranged around an area of the support cylinder 31, 32, 34a, provided with the second inlet, as shown in Fig. 1A; the sewage to be treated flows toward the filter cartridge 37 to be filtered by the filter cartridge 37 to obtain the clean water (see paragraph 0106); the clean water flows into the support cylinder 31, 32, 34a, through the second inlet (see paragraph 0106); the first end of the support cylinder 31, 32, 34a, is an end of the support cylinder 31, 32, 34a, close to the first inlet 15, as shown in Fig. 1A; and the second end of the support cylinder 31, 32, 34a, is an end of the support cylinder 31, 32, 34a, close to the first outlet 18, as shown in Fig. 3.

	With respect to claim 3, Bruneel discloses wherein the first end and the outer circumstance of the support cylinder 31, 32, 34a, are both provided with the second inlet, as shown in Fig. 1A; the filter cartridge 37 is arranged around the outer circumstance of the support cylinder 31, 32, 34a, as shown in Fig. 1A; the filter mechanism 29 further comprises a sealing cover 24, as shown in Fig. 2; and the second inlet at the first end of the support cylinder 31, 32, 34a, is sealed by the sealing cover 24 to prevent the sewage to be treated from flowing into the support cylinder 31, 32, 34a, through the second inlet at the first end of the support cylinder 31, 32, 34a, since this happens when element 24 is closed (see paragraph 0059).

	With respect to claim 4, Bruneel discloses an impeller assembly 50, as shown in Fig. 2; wherein the impeller assembly 50 is arranged in the housing 12, 13, and is located between the support cylinder 31, 32, 34a, and the first outlet 18, as shown in Figs. 2-3; the impeller assembly 50 is configured to suck the sewage to be treated such that the sewage to be treated flows into the housing 12, 13, through the first inlet 15 and flows towards the filter cartridge 37 (see paragraph 0106); and the impeller assembly 50 is also configured to suck the clean water to allow the clean water to flow out of the support cylinder 31, 32, 34a, through the second outlet (see paragraph 0106).

	With respect to claim 5, Bruneel discloses wherein the impeller assembly 50 comprises a driving part 81 and an impeller 50, as shown in Fig. 7; the driving part 81 is arranged in the housing 12, 13, and is provided with a rotating shaft 80, 51, as shown in Fig. 7; the impeller 50 is arranged on the rotating shaft 51, as shown in Fig. 7; and the driving part 81 is configured to drive the impeller 50 to rotate with respect to an axial direction of the rotating shaft 51 through the rotating shaft 51, so that the impeller 50 generates a centrifugal force for sucking the sewage to be treated and the clean water (see paragraph 0071).

	With respect to claim 6, Bruneel discloses wherein the housing comprises a first housing 13, a second housing 12 and an auxiliary part 40, 42, 44, as shown in Fig. 3; a first accommodating cavity is provided in the first housing 13, as shown in Fig. 3, and a second accommodating cavity is provided in the second housing 12, as shown in Fig. 3; the first housing 13 is connected with the second housing 12 through the auxiliary part, and the first accommodating cavity is separated from the second accommodating cavity by the auxiliary part 40, as shown in Fig. 3; an end of the first housing 13 away from the second housing 12 is provided with the first inlet 15 and an end of the second housing 12 away from the first housing 13 is provided with the first outlet 18, as shown in Fig. 3; the filter mechanism 29 is arranged in the first accommodating cavity, as shown in Fig. 3; a main body of the driving part 81 is arranged at a side of the auxiliary part facing the second accommodating cavity, as shown in Fig. 3; the rotating shaft 80, 51, of the driving part 81 passes through the auxiliary part and extends into the first accommodating cavity, as shown in Fig. 7; the impeller 50 is arranged in the first accommodating cavity, as shown in Fig. 7; the auxiliary part is provided with a through hole 44 communicating the first accommodating cavity and the second accommodating cavity, as shown in Fig. 2; and when the driving part 81 drives the impeller 50 to rotate, the sewage to be treated is sucked to flow into the first accommodating cavity through the first inlet 15 and flow towards the filter cartridge 37 to be filtered to obtain the clean water (see paragraph 0106); the clean water passes through the second outlet, a gap 41 of the impeller 50 and the through hole 44 in sequence to flow into the second accommodating cavity, and then flows out through the first outlet 18 (see paragraph 0106).

	With respect to claim 7, Bruneel discloses a water-retaining assembly 40, as shown in Fig. 1B; wherein the water-retaining assembly 40 is arranged in the first accommodating cavity, and encloses the impeller 50 and the rotating shaft 80, 51; and the water-retaining assembly 40 is configured to block the sewage to be treated in the first accommodating cavity from flowing towards the impeller 50 (see paragraph 0068).

	With respect to claim 9, Bruneel discloses wherein an end of the housing 12, 13, away from the first outlet 18 is bent inward and extends to form a diversion tube 28, as shown in Fig. 1B; and an opening of an end of the diversion tube 28 close to the first inlet constitutes the first inlet 15, as shown in Fig. 1B.

	With respect to claim 10, Bruneel discloses wherein an auxiliary cavity 22 is formed between the diversion tube 28 and an inner side wall of the housing 12, 13, and is configured to accommodate dirt in the sewage to be treated, as shown in Fig .1B.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 8 would be allowed because the prior art of record does not show or suggest a water cleaner having: the water-retaining assembly comprising a first water-retaining component and a second water-retaining component connected with each other; an end of the first water-retaining component away from the second water-retaining component is connected with the second end of the support cylinder; the first water-retaining component is arranged surrounding the impeller; an end of the second water-retaining component connected to the first water-retaining component is provided with a first water connection port; the first water connection port is communicated with the gap of the impeller; an end of the second water-retaining component away from the first water-retaining component is provided with a second water connection port; the second water connection port is communicated with the through hole; and the second water-retaining component is configured for guiding transportation of the clean water between the gap of the impeller and the through hole, in combination with any remaining limitations in the claim.  Bruneel lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the cleaner would not operate as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778